Title: To Benjamin Franklin from John Jay, 9 May 1781
From: Jay, John
To: Franklin, Benjamin


Dear Sir,
Madrid 9. May 1781.
As our Salaries are payables in Sterling money, I am too much at a Loss to determine the Rate of Exchange to fix upon any at present. I remember that your former Advances on this Account were at the rate of twenty four thousand Livres for a thousand Louis, supposing a Louis to be equal to a pound sterling, Our half years Salaries would amount to seventeen hundred & fifty Louis; but as I would leave fifty in your Hands on Account of the Money you have been so good as to advance to your Grandson for my use, I have this Day drawn a Set of Bills upon you in Favor of the Marquis D’Yranda at thirty Days Sight for Forty thousand Eight hundred Livres which at the rate before mentioned is equal to seventeen hundred Louis. In Justice to the Marquis, I must inform you that he has paid the Amount of this Bill in Specie agreable to the current Rate of Exchange, & has also been so polite as not to charge either Commissions or Brokerage.
I am dear Sir, with sincere Regard Your obliged & obedient Servant
(signed) John Jay
His Excelly. B. Franklin.
